Citation Nr: 1637388	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  12-19 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel





INTRODUCTION


The Veteran served on active duty from October 1979 to April 1980, as well as six years in the Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, the currently demonstrated bilateral hearing loss was caused by in-service exposure to excessive and harmful noise in connection with the Veteran's duties.

2.  Resolving all doubt in the Veteran's favor, the currently demonstrated tinnitus was caused by in-service exposure to excessive and harmful noise in connection with the Veteran's duties.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1101, 1110, 1134(a), 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for the establishment of service connection for tinnitus are met.  38 U.S.C.A. §§ 1101, 1110, 1134(a), 5107 (West 2014); 38 C.F.R. § 3.303 (2015). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to service connection for bilateral hearing loss and tinnitus.  For the following reasons, the Board finds the Veteran is entitled to service connection for both conditions. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease first diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including organic diseases of the nervous system, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  As stated previously, to receive entitlement for service connection for hearing loss, the Veteran must also have experienced an-service incurrence or aggravation of a disease or injury.  38 38 C.F.R. § 3.303(a).  

Even if audiometric testing revealed that a veteran's hearing loss was within normal limits at separation from service, 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability. Hensley v. Brown, 5 Vet. App. 155, 157 (1993); 38 C.F.R. § 3.303(d).

The Court has found a lay person competent to identify tinnitus, as it is a disorder that can be identified based on lay observation alone.  See Charles v. Principi,  
16 Vet. App. 370 (2002).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

A review of the facts reveals the following:

In August 1979, several months before the Veteran entered active duty, the Veteran scored the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
5
35
LEFT
15
5
5
15
25

There are no other audiological examinations in the Veteran's Service Medical Records.  Accordingly, there is no documentation of the Veteran's bilateral hearing levels when he exited active service or the Army Reserves.

In February 2010, the Veteran's audiological provider submitted a statement holding that the Veteran suffered from severe sensorineural hearing loss and tinnitus, which the medical provider believed was more severe than was normal in a man of the Veteran's age.  Accordingly, the examiner concluded that the Veteran's high frequency sensorineural hearing loss and tinnitus was more likely than not secondary to noise exposure while in the military.

In November 2010, the Veteran underwent a Compensation and Pension (C&P) examination in which he was diagnosed with bilateral sensorineural hearing loss.  The Veteran informed the examiner that he served in the Army Reserves where he was exposed to much artillery noise, and that he experienced no high level occupational or recreational noise in civilian life.  He stated that he experienced consistent and constant tinnitus which began gradually in 1981.

The examiner opined the Veteran's hearing loss and tinnitus was less likely than not caused by or a result of the Veteran's noise trauma in the Army Reserve, as the one audiogram in the Service Medical Records indicated normal hearing, by the standards of VA, and the Veteran did not complain of tinnitus or hearing loss during service.  Lastly, the examiner concluded that studies demonstrated there was no scientific basis for the existence of delayed onset hearing loss.

In December 2010, the Veteran submitted a statement arguing that the medical conclusion rendered by his own treating medical provider should have been afforded equal weight as the C&P examiner's conclusion.  The Veteran believed that the evidence was at least in equipoise.

In June 2012, in a statement in the Veteran's Form 9, he stated that his private audiologist was state licensed and provided the Veteran with the appropriate audiological tests.

In August 2012, the Veteran's representative submitted a brief, arguing that due to the Veteran's private audiologist's opinion, the evidence was at least in equipoise for the Veteran's bilateral hearing loss and tinnitus.

Beginning with the tinnitus, the Board finds that the Veteran's reports of ringing in the ears since being exposed to loud noises in service is consistent with the circumstances of his service and with his military occupational specialties.  VA audiological examination performed in November 2010 confirmed that the ringing in the ears observed by the Veteran was tinnitus.  The Veteran's credible assertions of ringing in his ears establish chronicity of the condition which was later diagnosed as tinnitus.  Furthermore, in February 2010, the Veteran's physician submitted a letter in which he concluded the Veteran's tinnitus was more likely than not due to his military duties.  As such, a nexus to service is shown.

The Board is aware that a VA audiologist has provided a negative nexus opinion pertaining to the Veteran's tinnitus claim.  However, the Board is affording this opinion little probative weight.  A medical opinion will be considered probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  A medical opinion that is factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  In this case, the examiner's rationale for his negative conclusion pertained only to bilateral hearing loss and did not discuss tinnitus at all.

The Board finds that, as the Veteran has credibly reported experiencing ringing in his ears since service, service connection for tinnitus is warranted.  See 38 C.F.R. §§ 3.303(b), 3.309(a); see also Charles v. Principi, 16 Vet. App. 370, 374 (2002).

Continuing with the bilateral hearing loss, the Board finds the evidence is at least in equipoise as to whether or not the Veteran's bilateral hearing loss is connected to his service, as most of the evidence supports the Veteran's claim.  First, the Board notes that because there is only one audiological examination in the Veteran's Service Medical Records it is impossible to ascertain the level of the Veteran's hearing abilities after he left Active Service or left the Army Reserves-even if the Veteran's hearing ability had decreased to the levels necessary for the VA for purposes of hearing loss during service, we would not know.  Second, the Veteran's treating audiologist believes the Veteran's hearing loss is connected to service, as his hearing loss is more severe than most men his age.

While the November 2010 C&P examiner determined the Veteran's hearing loss was not connected to service, the rationale for his conclusion centered on the Veteran's August 1979 audiological examination demonstrating that as the Veteran did not suffer from hearing loss for VA purposes at the time of his service, his current hearing loss could not plausibly be connected to service.  However, as already discussed, as the August 1979 examination occurred before the Veteran entered service, the examiner's conclusion lacks probative value in determining whether or not the Veteran's hearing loss was related to his service.

Given the above, the Board finds the evidence is at least in equipoise.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for a bilateral hearing loss is warranted. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. Ap. 49 (1990).


ORDER

Service connection for tinnitus is granted.

Service connection for bilateral hearing loss is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


